Exhibit 10.39
 
VISTAGEN THERAPEUTICS, INC.
SENIOR CONVERTIBLE BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT




This Senior Convertible Bridge Note and Warrant Purchase Agreement (the
"Agreement") is made as of
April                                                                           ,
2008, by and between VistaGen Therapeutics, Inc., a California corporation (the
"Company"), and the purchasers listed on Exhibit A hereto (each a "Purchaser"
and, collectively, the "Purchasers").
 
The parties hereby agree as follows:
A G R E E M E N T
 
SECTION 1
 
AMOUNT AND TERMS OF THE LOAN; ISSUANCE OF WARRANTS
 
1.1  
The Loans. Subject to the terms of this Agreement, at each Closing (as defined
below), the Company shall borrow from each Purchaser participating in such
Closing and each Purchaser participating in such Closing shall loan to the
Company an amount equal to the loan amount with respect to such Closing set
forth opposite such Purchaser's name on Exhibit A attached hereto (the "Loan
Amount").

1.2  
The Notes. All indebtedness incurred by the Company pursuant to this Agreement
shall be evidenced by senior convertible promissory notes (the "Notes") in the
form attached as Exhibit B hereto. From time to time upon the funding of
indebtedness hereunder, corresponding Notes shall be completed by the Company
with the name of the respective Purchaser, the principal amount evidenced by
such Note and the date that the Note was funded, and such Note shall be a
binding obligation of the Company upon execution thereof by the Company and
delivery to the Purchaser.

1.3  
Issuance of Warrants. Subject to the terms and conditions of this Agreement, as
soon as is reasonably practicable after the date of issuance of a Note by the
Company to a Purchaser, the Company shall issue to such Purchaser a warrant (the
"Warrant") in the form of Exhibit C attached hereto, representing the right to
purchase up to that number of shares of Common Stock of the Company (as adjusted
pursuant to the terms thereof) calculated as follows:
number of shares of Common Stock issuable      =       principal amount of the
Note * 100% upon exercise of the $0.60 arrant

 
1.4   Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings:

(a)  
"Sale of the Company" shall mean (A) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation but, excluding
any merger effected exclusively for the purpose of changing the domicile of the
Company); or (B) a sale of all or substantially all of the assets of the Company
by means of a transaction or series of related transactions; unless the
Company's shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company's acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity

(b)  
"Qualified Financing" shall mean the sale by the Company after the date of this
Agreement of shares of Series D Preferred Stock to investors in one or more
transactions for aggregate cash proceeds to the Company (not including
conversion of the Notes) of at least $5,000,000.
The Warrant shall be exercisable on the terms and conditions set forth therein.




 
-1-

--------------------------------------------------------------------------------

 
 
 
SECTION 2
 
THE CLOSING
 
2.1  
Initial Closing. The initial closing of the funding of indebtedness hereunder
and the initial issuance of the corresponding Notes (the "Initial Closing")
shall be held at the offices of

Morrison & Foerster, LLP 755 Page Mill Road, Palo Alto, California 94304, on
April,
2008 or at such other place and date as the Company and Purchasers loaning at
least a majority of the aggregate amount of indebtedness incurred by the Company
at the Initial Closing mutually agree upon orally or in writing.
2.2  
Subsequent Closings. Subsequent to the Initial Closing, the Company may incur
additional indebtedness hereunder up to an aggregate of $2,000,000 in aggregate
principal amount (including the indebtedness incurred at the Initial Closing) to
such additional investors as it shall select. Any such additional investor shall
execute and deliver a counterpart signature page to this Agreement, and thereby
become a party to and be deemed a Purchaser hereunder. All additional Purchasers
and all additional indebtedness incurred hereunder shall be reflected on Exhibit
A, which shall be automatically amended without any further action by any party
hereto. The closing of the funding of such additional indebtedness hereunder and
the issuance of the corresponding Notes shall be held at the offices of Morrison
& Foerster, LLP 755 Page Mill Road, Palo Alto, California 94304, on such date or
at such other place as the Company and Purchasers loaning at least a majority of
the aggregate amount of indebtedness incurred by the Company at such

closing mutually agree upon orally or in writing (which each such date and
place, together with the Initial Closing, are designated as a "Closing").
 
2.3   Delivery. At each Closing (i) each Purchaser participating in such Closing
shall deliver to the Company a check or wire transfer of immediately available
funds in the amount of such Purchaser's Loan Amount with respect to such Closing
set forth opposite such Purchaser's name on Exhibit A attached hereto; and (ii)
the Company shall deliver to each such Purchaser a corresponding Note in the
principal amount of such Purchaser's Loan Amount.

 
SECTION 3


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser, severally and not jointly, hereby represents, warrants and
covenants to the Company that:
3.1  
Purchase for Own Account. Such Purchaser is acquiring the Note, the equity
securities issuable upon conversion of the Note and the Warrant (collectively,
the "Securities") solely for its own account and beneficial interest for
investment and not as a nominee or agent, and not with a view to the resale or
distribution of the Securities or any part thereof, has no present intention of
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

3.2  
Information and Sophistication. Such Purchaser has received all the information
it has requested from the Company and considers necessary or appropriate for
deciding whether to acquire the Securities. Such Purchaser further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities and
to obtain any additional information necessary to verify the accuracy of the
information given to such Purchaser. Such Purchaser further represents that it
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of this investment.

3.3  
Ability to Bear Economic Risk. Such Purchaser acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

3.4  
Accredited Investor. Such Purchaser represents that it is an "accredited
investor" as such term is defined in Rule 501 under the Securities Act of 1933,
as amended.


 
-2-

--------------------------------------------------------------------------------

 
The Warrant shall be exercisable on the terms and conditions set forth therein.

3.5  
Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 and any other agreement which the purchasers of

equity security are required to execute and deliver in connection with the
Qualified Financing, and:
(a) There is then in effect a registration statement under the Securities Act of
1933, as amended, covering such proposed disposition and such disposition is
made in accordance with such registration statement; or
(b) (i) Such Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and
(ii) if reasonably requested by the Company, such Purchaser shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such shares under the
Securities Act of 1933, as amended.
(c) Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a Purchaser to a shareholder or partner (or retired partner) of such
Purchaser, or transfers by gift, will or intestate succession to any spouse or
lineal descendants or ancestors, if all transferees agree in writing to be
subject to the terms hereof to the same extent as if they were an original
Purchaser hereunder.
 
3.6   Lock-Up Agreement. Each Purchaser hereby agrees that, during the period of
duration specified by the Company and an underwriter of common stock or other
securities of the Company, following the effective date of a registration
statement of the Company filed under the Securities Act of 1933, as amended, it
shall not, to the extent requested by the Company and such underwriter, directly
or indirectly sell, offer to sell, contract to sell (including, without
limitation, any short sale), grant any option to purchase or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound) any
securities of the Company held by it at any time during such period except
common stock included in such registration; provided, however, that:

(a) such agreement shall be applicable only to the first two such registration
statements of the Company which cover common stock (or other securities) to be
sold on its behalf to the public in an underwritten offering;
(b) all officers and directors of the Company and all other persons with
registration rights enter into similar agreements; and
(c) such market stand-off time period shall not exceed one hundred eighty
(180) days.
In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Securities of each Purchaser (and the shares or
securities of every other person subject to the foregoing restriction) until the
end of such period.
Notwithstanding the foregoing, the obligations described in this Section 3.6
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to a Commission Rule 145 transaction on Form S-14
or Form S-15 or similar forms which may be promulgated in the future.
3.7  
Cooperation. Such Purchaser agrees that it will take all actions and execute all
documents requested by Company in connection with this Agreement, the Note or
conversion of the Note and the Warrant.


 
-3-

--------------------------------------------------------------------------------

 
The Warrant shall be exercisable on the terms and conditions set forth therein.

3.8  
Further Representations by Foreign Purchasers. If such Purchaser is a person who
is not a resident of the United States, or is a corporation or other entity
created or organized under the laws of a jurisdiction other than the United
States, such Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities. Such
Purchaser hereby further represents and warrants (a) that its subscription and
payment for, and its continued beneficial ownership of the Securities, will not
violate any applicable securities or other laws of its jurisdiction and (b) that
such Purchaser is not subject to any non-U.S. laws or regulations relating to
the sale and purchase of the Securities or otherwise that could require the
Company to register the Securities or the sale thereof under, or to make any
filing pursuant to, or to take any other action under, any such laws or
regulations by reason of the undersigned's purchase of the Securities.





SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Purchaser that:
4.1  
Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.

4.2  
Authorization. All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Company
hereunder and the authorization, issuance, sale and delivery of the Securities
has been taken or will be taken prior to the Initial Closing.

SECTION 5 MISCELLANEOUS
5.1  
Survival of Representations, Warranties and Covenants. The warranties,
representations and covenants of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and all Closings and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Purchasers or the
Company.

5.2  
Binding Agreement. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

5.3  
Governing Law. This Agreement shall be governed by and construed under the laws
of the State of California as applied to agreements among California residents,
made and to be performed entirely within the State of California.

5.4  
Counterpart Execution; Facsimile Delivery. This Agreement may be executed in two
or more counterparts and delivered by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

5.5  
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

5.6  
Notices. Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon receipt or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the Company at 384 Oyster Point Blvd., Suite #8, South San
Francisco, California 94080, or to each Purchaser at the address listed on the
signature pages hereto, or at such other address as such party may designate by
ten (10) days advance written notice to the other party.


 
-4-

--------------------------------------------------------------------------------

 
The Warrant shall be exercisable on the terms and conditions set forth therein.

5.7  
Amendments and Waivers. Any term of this Agreement, and of any Note or Warrant
issued hereunder, may be amended and the observance of any such term may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Purchasers
holding Notes representing at least a majority of the aggregate amount of
indebtedness incurred by the Company under all Notes issued pursuant to this
Agreement. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities acquired under this
Agreement at the time outstanding (including securities into which such
Securities are convertible), each future holder of all such Securities, and the
Company.

5.8  
California Legend. THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS
AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE
STATE OF CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.

THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.
5.9  
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision was so excluded and shall be enforceable in accordance with its terms.

5.10  
Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, any Note or any Warrant, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

5.11  
Finder's Fee. Each Purchaser agrees, severally and not jointly, to indemnify and
to hold harmless the Company from any liability for any commission or
compensation in the nature of a broker's or finder's fee (and the costs and
expenses of defending against such liability or asserted liability) for which
such Purchaser or any of its officers, partners, employees, or representatives
is responsible. The Company agrees to indemnify and to hold harmless each
Purchaser from any liability for any commission or compensation in the nature of
a broker's or finder's fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
partners, employees, or representatives is responsible.

5.12  
Entire Agreement. This Agreement and the documents referred to herein constitute
the entire agreement among the parties with respect to the subject matter hereof
and no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein.



[Remainder of Page Intentionally Left Blank]

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
THE COMPANY:


VISTAGEN THERAPEUTICS, INC.




By:                                                              
H. Ralph Snodgrass, President


  Address:   384 Oyster Point Blvd., Suite #8 South San Francisco, CA 94080


























[Signature Page to Senior Convertible Bridge Note and Warrant Purchase
Agreement]

 
-6-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

PURCHASER(S)
(INDIVIDUAL)                                                                       PURCHASER
(ENTITY)
Signature

 
Type/Print Name of Individual Purchaser (Specify "as joint tenant," as trustee,"
etc. if applicable)
(Name of Corporation or Other Entity)


By:                                                                 
Signature of Authorized Officer, Trustee or Partner


Signature of Joint Purchaser


Title



Type/Print Name of Individual Purchaser (Specify "as joint tenant," as trustee,"
etc. if applicable)
Tax Identification or Social Security Number for Purchaser(s)
Tax Identification Number for Purchaser


[Signature Page to Senior Convertible Bridge Note and Warrant Purchase
Agreement]

 
-7-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Schedule of Purchasers



Form of Convertible Promissory Note

 
-8-

--------------------------------------------------------------------------------

 
EXHIBIT C

Form of Warrant
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATIONSTATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL FOR THE HOLDER,SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO ACTION LETTER FROM
THE SECURITIES AND EXCHANGECOMMISSION.




CONVERTIBLE PROMISSORY NOTE


$                                       April _, 2008
South San Francisco, California




FOR VALUE RECEIVED, VistaGen Therapeutics, Inc., a California corporation
(the"Company"), promises to pay to the order of or its permitted assigns(each a
"Holder"), the principal sum of   ($                                ) with
interest on the outstanding principal amount at the simple rate of10.0% per
annum (computed on the basis of actual calendar days elapsed and a year of 360
days). Interest shall commence with the date hereof and shall accrue on the
outstanding principal until converted or paid in accordance with the provisions
hereof.


1.           This note (the "Note") is issued pursuant to the terms of that
certain SeniorConvertible Bridge Note and Warrant Purchase Agreement dated as of
April, 2008, by andamong Company and the purchasers set forth in the Schedule of
Purchasers attached thereto as Exhibit A, (the "Agreement"). This Note is one of
a series of notes (the "Notes") having like tenor and effect (except for
variations necessary to express the name of the holders, the principal amount of
each of the Notes and the date on which each Note is issued) issued or to be
issued by the Company in accordance with the terms of the Agreement. This Note,
together with the (a) Senior Convertible Promissory Bridge Notes issued by the
Company to Platinum Long Term Growth VII, LLC or any affiliate thereof, with an
aggregate principal amount of up to $4,250,000 (the "Platinum Notes"), (b)
approximately $2,010,341 of senior convertible promissory notes, with accrued
interest, previously issued or to be issued by the Company pursuant to that
certain Senior Convertible Bridge Note and Warrant Purchase Agreement dated
August 31, 2006, as amended by that certain Amendment No. 1 to Senior
Convertible Note and Warrant Purchase Agreement dated January 31, 2007, as
amended by that certain Amendment No. 2 to Senior Convertible Bridge Note and
Warrant Purchase Agreement and Amendment No. 1 to Convertible Promissory Note
and Warrant to Purchase Common Stock dated June 11, 2007, as amended by that
certain Amendment No. 2 to Convertible Promissory Note dated June 27, 2007 (the
"Original Bridge Notes"), shall rank senior in preference or priority over any
other future indebtedness of the Company, and all payments on account of
principal and interest with respect to any of the Notes, Platinum Notes or the
Original Bridge Notes shall be ratably distributed among the holders of the
outstanding Notes, Platinum Notes and Original Bridge of the Company.


2.           Unless sooner converted in accordance with Paragraph 3, the entire
unpaidbalance of principal and all unpaid accrued interest shall become fully
due and payable onDecember 31, 2009. Prepayment of the principal and accrued
interest under this Note shall bepermitted upon written consent of the holders
of a majority of the Notes issued pursuant to the Agreement. The principal and
accrued interest under this Note may be prepaid at any time and from time to
time, without penalty.

 
-9-

--------------------------------------------------------------------------------

 
EXHIBIT C

3. The outstanding principal balance and unpaid accrued interest under this Note
shall be automatically converted into equity securities of the Company
("Securities") upon the earlier to occur of the (a) the closing of a Qualified
Financing (as defined in the Agreement, or (b) the closing of a Sale of the
Company, as defined in the Agreement or (c) at any time prior to the earlier of
the Qualified Financing or the Maturity Date at the election of the Holder. If
conversion of this Note is occasioned by a Qualified Financing, then the terms
and conditions pursuant to which Holder will acquire the Securities will be the
same terms and conditions for the Purchasers in the Qualified Financing. The
Holder acknowledges that the price, terms and conditions of the Financing and
the terms, preferences and privileges of Securities have not, as of the date of
this Note, been established and are subject to negotiation with the Purchasers.
If the conversion of this Note is occasioned by the Sale of the Company, then
such conversion shall be deemed to have occurred immediately prior to, and
contingent upon the occurrence of, the closing of the Sale of the Company. In
the case of Sale of the Company, the price per share at which the outstanding
principal balance and unpaid accrued interest under this Note shall be converted
into Securities shall be $0.60 per share, the price of the Company's Series C
Senior Preferred issued in its most recent equity financing. In connection with
its participation in the Qualified Financing, the Holder agrees to execute any
documents reasonably requested by the Company which are to be executed by the
Purchasers, including without limitation, a stock purchase agreement with
customary representations and warranties of the Purchasers. If the Conversion of
this Note is occasioned at the election of the Holder, then the Holder shall
acquire that number of shares of the Company's Common Stock as determined by
dividing the balance of the Note plus all accrued interest divided by sixty
cents ($0.60) per share. This Note shall not otherwise be convertible into
securities of the Company.
4. Upon conversion of this Note into the Securities, the Holder shall surrender
this Note, duly endorsed, at the principal office of the Company. At its
expense, the Company shall, as soon as practicable thereafter, issue and deliver
to the Holder at such principal office a certificate or certificates for the
Securities into which the Note is converted (bearing such legends as may be
required or advisable in the opinion of counsel to the Company), together with a
check payable to the Holder for any cash amounts payable as described in Section
5 below.
5. No fractional shares shall be issued upon conversion of this Note. In lieu of
the Company issuing any fractional shares to the Holder upon the conversion of
this Note, the Company shall pay to the Holder an amount in cash equal to the
product obtained by multiplying the conversion price applied to effect such
conversion by the fraction of a share not issued pursuant to the previous
sentence. Upon conversion of this Note in full and the payment of the amounts
specified in this Note, the Company shall be released from all its obligations
and liabilities under this Note.
6. The terms of this Note shall be construed in accordance with and governed by
the laws of the State of California, as applied to contracts entered into by
California residents within the State of California, which contracts are to be
performed entirely within the State of California.
7. Any term of this Note and all Notes issued pursuant to the Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Company and the holders of
Notes representing at least a majority of the aggregate amount of indebtedness
incurred by the Company under all outstanding Notes issued pursuant to the
Agreement. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon the Company, the Holder and the holders of all Notes
issued pursuant to the Agreement.
8. If any provision of this Note, or the application of such provision to any
person or circumstance, is held invalid or unenforceable, the remainder of this
Note, or the application of such provisions to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.
9. Except as may be otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Note shall be made in accordance
with Section 5.6 of the Agreement.
10. In case any Note shall be mutilated, lost, stolen or destroyed, the Company
shall issue a new Note of like date, tenor and denomination and deliver the same
in exchange and substitution for and upon surrender and cancellation of any
mutilated Note, or in lieu of any Note lost, stolen or destroyed, upon receipt
of evidence satisfactory to the Payor of the loss, theft or destruction of such
Note.
11. Notwithstanding any other provision to the contrary herein, in no event
shall the interest attributable to this Note exceed the maximum rate of interest
then permitted under applicable law.
3. 
VISTAGEN THERAPEUTICS, INC.




By:                                                   
H. Ralph Snodgrass, President


[signature page to Convertible Promissory Note]

 
-10-

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THAT CERTAIN SENIOR CONVERTIBLE
BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT DATED APRIL __, 2008, AS
AMENDED, WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.


Dated: April _,
2008                                                                                                  Warrant
Number: CSW-
WARRANT TO PURCHASE COMMON STOCK OF VISTAGEN THERAPEUTICS, INC.


This certifies
that                                                               , or its
permitted assigns (each a "Holder"),
for value received, is entitled to purchase, at an exercise price per share
equal to $0.60 (the "Exercise Price") from VISTAGEN THERAPEUTICS, Inc., a
California corporation (the "Company"), up to that number of fully paid and
nonassessable shares of the Company's Common Stock ("Common Stock"), equal to
the quotient obtained in accordance with the following calculation:
number of shares of
Common Stock issuable      =       [Insert the Principal Amount of the Note]
upon exercise of the $0.60
Warrant
This Warrant shall be exercisable at any time from time to time from and after
the closing of the Qualified Financing (such date being referred to herein as
the "Initial Exercise Date") up to and including 5:00 p.m. (Pacific Time) on the
first to occur of (i) December 31, 2013, or (ii) ten (10) days preceding the
closing date of any of the following transactions: (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation but, excluding any merger effected exclusively for the purpose of
changing the domicile of the Company); or (B) a sale of all or substantially all
of the assets of the Company by means of a transaction or series of related
transactions; unless the Company's shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Company's acquisition or sale or otherwise) hold at least 50% of the voting
power of the surviving or acquiring entity (any such transaction, a "Change of
Control") (such earlier date being referred to herein as the "Expiration Date"),
upon surrender to the Company at its principal office (or at such other location
as the Company may advise the Holder in writing) of this Warrant properly
endorsed with (a) the Form of Subscription attached hereto duly completed and
executed, and (b) payment pursuant to Section 2 of the aggregate Exercise Price
for the number of shares for which this Warrant is being exercised determined in
accordance with the provisions hereof. The Exercise Price and the number of
shares purchasable hereunder are subject to adjustment as provided in Section 4
of
this Warrant. For purposes of this Warrant, the term "Note" shall mean the note
issued to the original Holder of this Warrant pursuant to the terms of that
certain Senior Convertible Bridge
Note and Warrant Purchase Agreement dated as of
April                                                                                                                     ,
2008, by and between Company
and the purchasers set forth in the Schedule of Purchasers attached thereto as
Exhibit A, (the "Agreement").

 
-11-

--------------------------------------------------------------------------------

 

1. Exercise: Issuance of Certificates; Acknowledgement. This Warrant is
exercisable at the option of the holder of record hereof, at any time from or
after the Initial Exercise Date up to the Expiration Date for all or any part of
the Warrant Shares (but not for a fraction of a share) which may be purchased
hereunder. The Company agrees that the shares of Common Stock purchased under
this Warrant shall be and are deemed to be issued to the Holder hereof as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered, properly endorsed, the completed,
executed Form of Subscription delivered and payment made for such shares.
Certificates for the shares of the Common Stock so purchased, together with any
other securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company's expense within a reasonable time after the rights represented by this
Warrant have been so exercised. Each certificate so delivered shall be in such
denominations of the Warrant Shares as may be requested by the Holder hereof and
shall be registered in the name of such Holder. In case of a purchase of less
than all the Warrant Shares, the Company shall execute and deliver to Holder
within a reasonable time an acknowledgement in the form attached hereto
indicating the number of Warrant Shares which remain subject to this Warrant, if
any.
2. Payment for Shares. The aggregate purchase price for Warrant Shares being
purchased hereunder may be paid either by cash or wire transfer of immediately
available funds.
3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock.
4. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 4. Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.
4.1      Subdivision or Combination of Stock. In case the Company shall at any
time subdivide its outstanding shares of Common Stock into a greater number of
shares,
2
the Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced, and conversely, in case the outstanding shares of the
Common Stock of the Company shall be combined into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.
4.2 Reclassification. If any reclassification of the capital stock of the
Company shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities, or other assets or property, then, as a
condition of such reclassification, lawful and adequate provisions shall be made
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby. In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof.

 
-12-

--------------------------------------------------------------------------------

 

4.3 Notice of Adjustment. Upon any adjustment of the Exercise Price or any
increase or decrease in the number of shares purchasable upon the exercise of
this Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company. The notice shall be
signed by the Company's chief financial officer and shall state the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
4.4 Other Notices. If at any time:


(1) the Company shall declare any cash dividend upon its
Common Stock;
(2) there shall be a Change of Control;
(3) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company; or
(4) there shall be an initial public offering of the Company's
equity securities;


then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up,
and (b) in the case of any such Change of Control or dissolution, liquidation,
winding-up or initial public offering, at least twenty (20) days prior written
notice of the date when the same shall take place; provided, however, that the
Holder shall make a best efforts attempt to respond to such notice as early as
possible after the receipt thereof. Any notice given in accordance with the
foregoing clause (a) shall also specify, in the case of any such dividend, the
date on which the holders of Common Stock shall be entitled thereto. Any notice
given in accordance with the foregoing clause (b) shall also specify the date on
which the holders of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such Change of Control,
dissolution, liquidation, winding-up, conversion or initial public offering, as
the case may be.
5. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
6. Warrants Transferable. Subject to compliance with applicable federal and
state securities laws, this Warrant and all rights hereunder may be transferred,
in whole or in part, without charge to the holder hereof (except for transfer
taxes), upon the prior written consent of the Company and, thereafter, upon
surrender of this Warrant properly endorsed and compliance with the provisions
of the Agreement. Each taker and holder of this Warrant, by taking or holding
the same, consents and agrees that this Warrant, when endorsed in blank, shall
be deemed negotiable, and that the holder hereof, when this Warrant shall have
been so endorsed, may be treated by the Company, at the Company's option, and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented by this
Warrant, or to the transfer hereof on the books of the Company and notice to the
contrary notwithstanding; but until such transfer on such books, the Company may
treat the registered owner hereof as the owner for all purposes.
7. Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

 
-13-

--------------------------------------------------------------------------------

 

8. Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only (a) with the
written consent of the Company and the Holder hereof, or (b) as provided in
Section 5.7 of the Agreement. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon the Company and the Holder.
9. Notices. All notices and other communications from the Company to the Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been
4
10. Titles and Subtitles; Governing Law; Venue. The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Agreement. This Warrant is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the Company and the Holder. All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in San Mateo County
in the State of California, and each of the Company and the Holder hereto agrees
to submit to the jurisdiction of said courts and agrees that venue shall lie
exclusively with such courts.
11. Definition of Warrant Shares. For purposes of this Agreement, "Warrant
Shares" shall mean the number of shares of the Company's Common Stock issuable
upon exercise of this Warrant.






[Signature Page Follows]
VistaGen Therapeutics, Inc.




By:                                                   
H. Ralph Snodgrass, President

 
-14-

--------------------------------------------------------------------------------

 
FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)


To: VISTAGEN THERAPEUTICS, INC.


The undersigned, the holder of a right to purchase shares of Common Stock of
Vistagen Therapeutics, Inc. (the "Company") pursuant to that certain Warrant to
Purchase Common Stock of Vistagen Therapeutics, Inc. Number CSW- (the
"Warrant"), dated as of, 2008 hereby irrevocably elects to exercise the purchase
right represented by such Warrant for, and to purchase hereunder,   
  (                   ) shares of Common Stock of the Company and herewith makes
payment  of Dollars ($                                 ) therefor in cash.


The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 3 of the Senior Convertible Bridge Note and
Warrant Purchase Agreement, dated as of
April                                                                                                ,
2008, by and among the Company and the
Purchasers listed on Exhibit A thereto.


DATED:                                            


[WARRANT HOLDER]




By:
Name: Its:
To: [WARRANT HOLDER]




The undersigned hereby acknowledges that as of the date hereof,
(                     ) shares of Common Stock remain subject to the right of
purchase in favor of
pursuant to that certain Warrant to Purchase Common Stock of Vistagen
Therapeutics, Inc., number
CSW-                                                                                          
  dated as of                          , 2008.
 
DATED:                                            
 
VistaGen Therapeutics, Inc.
By:                                                   
Name:                                                   


Its:                                                   

 
-15-

--------------------------------------------------------------------------------

 

                                                  
AMENDMENT NO. 1 TO SENIOR CONVERTIBLE BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT


This Amendment No. 1 to Senior Convertible Bridge Note and Warrant Purchase
Agreement (the "Amendment") is made as of
September                                                                                                                     ,
2009, by and among VistaGen
Therapeutics, Inc., a California corporation (the "Company") and the Original
Purchasers listed on Exhibit A hereto, (each an "Original Purchaser" and
collectively, the "Original Purchasers") and the new purchasers listed on
Exhibit A-1 hereto (each a "New Purchaser," and collectively, the "New
Purchasers").


RECITALS


WHEREAS, the Original Purchasers and the Company are parties to that certain
Senior Convertible Bridge Note and Warrant Purchase Agreement dated as of May
16, 2008 (the "Agreement"), pursuant to which the Original Purchasers purchased
Notes and Warrants (each as defined in the Agreement) issued by the Company in
accordance with the terms of the Agreement.
WHEREAS, Section 5.7 of the Agreement provides that the Agreement may be amended
by the written consent of the Company and the Original Purchasers holding Notes
representing at least a majority of the aggregate amount of indebtedness
incurred by the Company under all Notes issued pursuant to the Agreement (the
"Majority Note Holders").
WHEREAS, the aggregate principal amount outstanding under the Notes issued
pursuant to the Agreement as of the date of this Amendment is $1,850,000 (the
"Outstanding Principal Amount").


WHEREAS, the Majority Note Holders hold Notes representing at least a majority
of the Outstanding Principal Amount.


WHEREAS, the Company and the Majority Note Holders now desire to amend the
Agreement to (A) increase the aggregate indebtedness that the Company may borrow
pursuant to the Agreement from $2,000,000 to $5,000,000, (B) amend the formula
for determining the number of shares of Common Stock issuable upon exercise of
the Warrants, as well as the per share exercise price of the Common Stock
issuable upon exercise, (C) revise the definition of a "Qualified Financing" (as
defined in the Agreement) and (D) add a definition to determine what constitutes
the "Qualified Financing Price".
NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company, the Majority Note Holders hereby agree to amend the
Agreement as set forth herein, and the parties hereto agree as follows:



 
-32-

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT

A M E N D M E N T
1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement. All
references to a "Purchaser" or the "Purchasers" in the Agreement shall be deemed
to include any New Purchaser or the New Purchasers, as applicable.
2. Amendment to Section 1.2. Section 1.2 of the Agreement shall be amended to
read in its entirety as follows:
 
"1.2 The Notes. All indebtedness incurred by the Company pursuant to this
Agreement shall be evidenced by senior convertible promissory notes (the
"Notes") in the form attached as Exhibit B attached to this Amendment. From time
to time upon the funding of indebtedness hereunder, corresponding Notes shall be
completed by the Company with the name of the respective Purchaser, the
principal amount evidenced by such Note and the date that the Note was funded,
and such Note shall be a binding obligation of the Company upon execution
thereof by the Company and delivery to the Purchaser. Notwithstanding the
foregoing, the parties to this Amendment hereby acknowledge that the Notes
already issued by the Company to the Original Purchasers in accordance with the
Agreement shall continue to remain valid and binding obligations of the Company
in accordance with their respective terms."

3. Amendment to Section 1.3. Section 1.3 of the Agreement shall be amended to
read in its entirety as follows:


 
"1.3    Issuance of Warrants. Subject to the terms and conditions of this
Agreement, as soon as is reasonably practicable after the date of issuance of a
Note by the Company to a Purchaser, the Company shall issue to such Purchaser a
warrant (the "Warrant") in the form of Exhibit C attached to this Amendment,
representing the right to purchase up to that number of shares of Common Stock
of the Company (as adjusted pursuant to the terms thereof) calculated as
follows:

number of shares of
Common Stock issuable =        principal amount of the Note * (50%)
upon exercise of the
Warrant                                                                Qualified
Financing Price"
4. Amendment to Sections 1.4(b). Section 1.4(b) of the Agreement shall be
amended to read in its entirety as follows:
"(b)    "Qualified Financing" shall mean the sale by the Company after
the date of this Agreement of shares of Series D Preferred Stock or Common Stock
to investors in one or more transactions for aggregate cash proceeds to the
Company (not including conversion of the Notes) of at least $3,000,000."
5. Addition of Section 1.4(c). The Agreement shall be revised to include a new
Section 1.4(c) which shall read in its entirety as follows:
"(c) "Qualified Financing Price" shall mean the price per share of the Series D
Preferred Stock or Common Stock purchased by the investors pursuant to the terms
of the Qualified Financing."
6. Amendment to Section 2.1. The first sentence of Section 2.1 of the Agreement
shall be amended to read in its entirety as follows:


"Subsequent to the Initial Closing, the Company may incur additional
indebtedness hereunder up to an aggregate of $5,000,000 in aggregate principal
amount (including the indebtedness incurred at the Initial Closing) to such
additional investors as it shall select."
7. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
8. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

 
-33-

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT

9. Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.
10. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument. Facsimile counterparts shall be deemed
to be originals.


[Remainder of Page Intentionally Left Blank]

 
-34-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

THE COMPANY:


VISTAGEN THERAPEUTICS, INC.




By:                                                              
Shawn Singh
Chief Executive Officer


Address:   384 Oyster Point Blvd. Suite #8 South San Francisco, CA 94080
 
MAJORITY NOTE HOLDER:


Name:                                                                      


By:                                                                     
Its:                                                                       
 
NEW PURCHASER(S) (INDIVIDUAL)       NEW PURCHASER (ENTITY)




Signature (Name of Corporation or Other Entity)


 By:                                                                        
Type/Print Name of Individual PurchaserSignature of Authorized Officer, Trustee
(Specify "as joint tenant," as trustee," etc. if or Partner
applicable)




Signature of Joint Purchaser Title




Type/Print Name of Individual Purchaser (Specify "as joint tenant," as trustee,"
etc. if applicable)




Tax Identification or Social Security Number Tax Identification Number for
Purchaser for Purchaser(s)

 
-35-

--------------------------------------------------------------------------------

 
EXHIBIT A





NAME/ADDRESS


Schedule of Majority Note Holders


CLOSING DATE






LOAN AMOUNT







 
-36-

--------------------------------------------------------------------------------

 
EXHIBIT B

Form of Convertible Promissory Note
Form of Warrant

 
-37-

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 to Convertible Promissory Note (the "Amendment") is made
asof September                                , 2009, by and among VistaGen
Therapeutics, Inc., a California corporation (the"Company") and the persons
listed on Exhibit A-1 hereto (collectively, the "Majority Note Holders").
 
RECITALS


WHEREAS, the Majority Note Holders and the Company are parties to that certain
Senior Convertible Bridge Note and Warrant Purchase Agreement dated as of May
16, 2008 (the "Agreement"), pursuant to which the Majority Note Holders
purchased Notes (as defined in the Agreement) and Warrants (as defined in the
Agreement) issued by the Company in accordance with the terms of the Agreement.
WHEREAS, the Company and the Majority Note Holders now desire to amend all of
the Notes issued by the Company in accordance with the terms of the Agreement.
WHEREAS, Section 5.7 of the Agreement provides that any term of the Notes issued
pursuant thereto may be amended only with the written consent of the Company and
investors holding Notes representing at least a majority of the aggregate amount
of indebtedness incurred by the Company under all Notes issued pursuant to the
Agreement.
WHEREAS, the aggregate amount of indebtedness (not including interest) incurred
by the Company under all Notes issued pursuant to the Agreement as of the date
of this Amendment is $1,850,000 (the "Outstanding Indebtedness").


WHEREAS, the Majority Note Holders hold Notes representing at least a majority
of the Outstanding Indebtedness.
NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company and the Majority Note Holders hereby agree to amend the
Notes as set forth herein:


A M E N D M E N T
 
1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement.
2. Amendments to Notes.


2.1     Amendment to Section 1. The first sentence of Section 1 of the Notes
shall be amended and restated to read in its entirety as follows:


"This Note (the "Note") is issued pursuant to the terms of that certain Senior
Convertible Bridge Note and Warrant Purchase Agreement dated as of May 16, 2008,
as amended, by the Company and the purchasers set forth in the Schedule of
Purchasers attached thereto as Exhibit A (the "Agreement")."


2.2     Amendment to Section 2. Section 2 of the Notes shall be amended and
restated to read in its entirety as follows:


"2.     Unless sooner converted in accordance with Paragraph 3, the entire
unpaid balance of principal and all unpaid accrued interest shall become fully
due and payable on December 31, 2010 (the "Maturity Date"). The principal and
accrued interest under this Note may be prepaid at any time and from time to
time, without penalty."
3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Notes shall continue in full force and effect.
Notwithstanding the foregoing, the amendments to the Notes as set forth in this
Amendment shall be binding upon each holder of the Notes acquired pursuant to
the Agreement.
4. Conflicting Terms. In the event of any inconsistency or conflict between the
Notes and this Amendment, the terms, conditions and provisions of this Amendment
shall govern and control.

 
-38-

--------------------------------------------------------------------------------

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument. Facsimile counterparts shall be deemed
to be originals.
 
THE COMPANY:


VISTAGEN THERAPEUTICS, INC.




By:                                                              
Shawn Singh
Chief Executive Officer


  Address:   384 Oyster Point Blvd. Suite #8
South San Francisco, CA 94080

 
-39-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

MAJORITY NOTE HOLDER:

 
Print Name
 


By:                                                                          
Its:                                                                         


Address:                                                                          












[Signature Page to Amendment No. 1 Convertible Promissory Note]

 
-40-

--------------------------------------------------------------------------------

 

EXHIBIT A-1 Schedule of Majority Note Holders


NAME/ADDRESS

 
-41-

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO WARRANT TO PURCHASE COMMON STOCK


This Amendment No. 1 to Warrant to Purchase Common Stock (the "Amendment") is
made as of September                                                      ,
2009, by and among VistaGen Therapeutics, Inc., a California
corporation (the "Company") and the persons listed on Exhibit A-1 hereto
(collectively, the "Majority Note Holders").
RECITALS
WHEREAS, the Majority Note Holders and the Company are parties to that certain
Senior Convertible Bridge Note and Warrant Purchase Agreement dated as of May
16, 2008 (the "Agreement"), pursuant to which the Majority Note Holders
purchased Notes and Warrants (each as defined in the Agreement) issued by the
Company in accordance with the terms of the Agreement.
WHEREAS, the Company and the Majority Note Holders now desire to amend the
Warrants issued by the Company in accordance with the terms of the Agreement.
WHEREAS, Section 5.7 of the Agreement provides that any term of any Warrant
issued pursuant thereto may be amended only with the written consent of the
Company and investors holding Notes representing at least a majority of the
aggregate amount of indebtedness incurred by the Company under all Notes issued
pursuant to the Agreement.
WHEREAS, the aggregate amount of indebtedness (not including interest) incurred
by the Company under all Notes issued pursuant to the Agreement as of the date
of this Amendment is $1,850,000 (the "Outstanding Indebtedness").


WHEREAS, the Majority Note Holders hold Notes representing at least a majority
of the Outstanding Indebtedness.
NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company and the Majority Note Holders hereby agree to amend the
Warrants as set forth herein:


A M E N D M E N T
1. Definitions. Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement.
2. Amendments to the Warrants.


2.1     Amendment to First Paragraph. The first full paragraph of the Warrants
is hereby amended and restated to read in its entirety as follows:


"This certifies that                                            , or its
permitted assigns (each a "Holder"),
for value received, is entitled to purchase from VISTAGEN THERAPEUTICS, Inc., a
California Corporation (the "Company") up to that number of fully paid and
nonassessable shares of the Company's Common Stock (the "Common Stock") equal to
the quotient obtained in accordance with the following calculation:


Number of shares ofCommon Stock issuable
=                                                      [principal amount of the
Note! * (50%)
upon exercise of the
Warrant                                                           Qualified
Financing Price


The exercise price of this Warrant shall be an amount equal to the product of
1.5 multiplied by the Qualified Financing Price (the "Exercise Price")."
3. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Warrants shall continue in full force and
effect. Notwithstanding the foregoing, the amendments to the Warrants set forth
in this Amendment shall be binding upon each holder of the Warrants acquired
pursuant to the Agreement.
4. Conflicting Terms. In the event of any inconsistency or conflict between the
Warrants and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument. Facsimile counterparts shall be deemed
to be originals.






[Remainder of Page Intentionally Left Blank]

 
-42-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

THE COMPANY:


VISTAGEN THERAPEUTICS, INC.




By:                                                           
Shawn Singh
Chief Executive Officer


Address:     384 Oyster Point Blvd.
Suite #8
South San Francisco, CA 94080








[Signature Page to Amendment No. 1 to Warrant to Purchase Common Stock]
 
MAJORITY NOTE HOLDER:
Print Name
By:                                                                          
Its:                                                                         


Address:                                                                          




[Signature Page to Amendment No. 1 to Warrant to Purchase Common Stock]
 
EXHIBIT A-1 Schedule of Majority Note Holders


NAME/ADDRESS

 
-43-

--------------------------------------------------------------------------------

 

VISTAGEN THERAPEUTICS, INC.


OMNIBUS AMENDMENT


This Omnibus Amendment (the "Amendment") is entered into and effective as of
April 28,2011 (the "Effective Date"), by and among VistaGen Therapeutics, Inc!,
a California corporation (the "Company"), and the persons listed on Exhibit A
hereto (collectively, the "Majority Investors").
 
RECITALS
WHEREAS, the Majority Investors and the Company are parties to that certain
Senior Convertible Bridge Note and Warrant Purchase Agreement (the "Agreement")
dated as of May 16, 2008, as amended by that certain Amendment No. 1 to Senior
Convertible Bridge Note and Warrant Purchase Agreement, dated as of November
2,2009, pursuant to which the Majority Investors purchased Notes, as amended,
and Warrants, as amended (each as defined in the Agreement), issued by the
Company in accordance with the terms of the Agreement.


WHEREAS, the Company and the Majority Investors now desire to (i) amend the
Agreement to revise the definition of "Qualified Financing" (ii) amend the Notes
issued pursuant to the Agreement to provide for temporary forbearance of the
Company's repayment obligations, and (iii) waive any and all notice requirements
set forth in the Agreement, the Notes and the Warrants, including but not
limited to the requirement of twenty (20) days prior written notice as set forth
in Section 4.4 of the Warrants, in connection with the proposed private
placement financing for aggregate gross proceeds of not less than $3,000,000
(including cancellation of indebtedness not otherwise convertible by its terms).
WHEREAS, Section 5.7 of the Agreement provides that any term of the Agreement,
and of any Note or Warrant issued thereunder, may be amended and the observance
of any such term may be waived, only with the written consent of the Company and
investors holding Notes representing at least a majority of the aggregate amount
of indebtedness incurred by the Company under all Notes issued pursuant to the
Agreement.
WHEREAS, the aggregate amount of indebtedness (including interest) incurred by
the Company under all Notes issued pursuant to the Agreement as of the Effective
Date is approximately $3,606,292 (the "Outstanding Indebtedness").


WHEREAS, the Majority Investors hold Notes representing at least a majority of
the Outstanding Indebtedness.
NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company and the Majority Investors hereby agree to amend the
Agreement as set forth herein:


 
-44-

--------------------------------------------------------------------------------

 
AMENDMENT


1.      Definitions. Except as otherwise provided herein, capitalized terms used
in this Amendment shall have the definitions set forth in the Agreement.
2. Amendment to the Agreement. Section 1.4(b) of the Agreement is hereby amended
and restated in its entirety to read as follows:
"(b)    "Qualified Financing" shall mean the closing by the Company of an equity
or equity-based financing or series of equity financings following the Issuance
Date resulting in gross proceeds to the Company totaling at least three million
dollars ($3,000,000), including consideration paid by cancellation of
indebtedness (other than cancellation of indebtedness of any convertible
promissory notes that are convertible into equity securities of the Company by
their terms)."


3. Amendment to the Notes. Three new sentences are hereby added to the end of
the paragraph in Section 2 of the Notes and read as follows:
 
"Notwithstanding the foregoing, in the event that a Qualified Financing (as
defined in the Agreement) closes after April 30, 2011 but on or prior to June
30,2011, the Holder shall forebear from taking any action to enforce the
repayment obligations under this Note; provided that interest shall continue to
accrue thereon. For the avoidance of doubt, in the event that a Qualified
Financing closes after April 30, 2011 but on or prior to June 30, 2011, the
outstanding principal balance and unpaid accrued interest shall automatically be
converted in accordance with Paragraph 3. In the event that a Qualified
Financing does not close on or prior to June 30, 2011, the entire unpaid balance
of principal and all unpaid accrued interest shall immediately become fully due
and payable."
4. Waiver of Notice. The Majority Investors hereby waive all notice requirements
set forth in the Agreement, the Notes and the Warrants, including but not
limited to the notice requirements set forth in Section 4.4 of the Warrants.
5. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
6. Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which take together shall
constitute one and the same instrument. Facsimile counterparts shall be deemed
to be originals.
4. 
 
THE COMPANY:


VISTAGEN THERAPEUTICS, INC.




By:                                   :                    
Shawn K. Singh, JD, Chief Executive Officer
MAJORITY INVESTOR:
Print Name
By:                                                                         
Its:                                                       


Address:

 
-45-

--------------------------------------------------------------------------------

 

EXHIBIT A Schedule of Majority Investors


NAME/ADDRESS

 
-46-

--------------------------------------------------------------------------------

 
